Citation Nr: 1716391	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  12-05 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a bladder disorder.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Josey, Associate Counsel


INTRODUCTION

The Veteran had active service from February to July 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in March 2015.  A transcript of that hearing is on file.

The Veteran's representation withdrew from his case in August 2016.  The Veteran submitted a power of attorney in favor of the National Association for Black Veterans, Inc., but this form was not properly executed.  The Veteran did not respond to the RO's request for a properly executed form; as such, the Veteran is not currently represented in this appeal.

This case was previously before the Board in May 2015, when it was remanded for Agency of Original Jurisdiction (AOJ) development.  The case has been returned to the Board at this time for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a bladder disorder, which includes urge incontinence and occasionally enuresis.  In a December 2009 written statement, the Veteran reported that these problems began during his active service with the military.  He testified at his March 2015 hearing about trauma to his groin that occurred during basic training, when he repelled down a tower and landed on the upturned boot of a fellow soldier.  

A veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by active service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016).  The term "noted" refers to "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  A "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304(b)(1); see also Crowe v. Brown, 7 Vet. App. 238, 245 (1994).

When no preexisting condition is noted upon examination for entry into service, a veteran is presumed to have been sound upon entry, and the burden then shifts to VA to rebut the presumption of soundness.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 C.F.R. § 3.304.  To rebut the presumption of soundness under 38 U.S.C.A. § 1111, there must be clear and unmistakable evidence that (1) a Veteran's disability existed prior to service, and (2) that the preexisting disability was not aggravated during service.  Id.  

Here, the Veteran's enlistment examination, performed in December 1983, reflected no defects, infirmities, or disorders.  The Veteran's genitourinary system was recorded as being normal, and a notation of proteinuria was crossed out and initialed by the reviewing physician.  The Veteran reported for active duty in February 1984, and the first reports of urge incontinence and enuresis are recorded in service treatment records dated March 1984.  Although in March 1984 the Veteran reported having similar symptoms in childhood, there is no clinical notation of such symptoms on the Veteran's enlistment examination.  Thus, the presumption of soundness attaches in this case with respect to a bladder disability and the burden shifts to VA to rebut the presumption by showing by clear and unmistakable evidence both that the disability pre-existed service and was not aggravated during service.  Given that the only evidence of a pre-existing disability is the Veteran's own report of pre-existing symptoms and given that the Veteran had documented complaints of bladder symptoms in service, the Board finds that VA cannot rebut the presumption of soundness in this case.  

Because the presumption of soundness attached and was not rebutted as to a bladder disorder, the salient question in this case is whether any current bladder disorder is directly related to the Veteran's military service, and not whether any pre-existing disorder was aggravated during service.  As the examiner in the Veteran's March 2016 VA examination based his negative opinion primarily on the premise that the Veteran had a pre-existing bladder disorder, the Board finds this opinion is inadequate as it is based on an inaccurate factual premise.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to an appropriate VA clinician.  The examiner should first be instructed that because no bladder disorder was clinically noted on the Veteran's military entrance examination, the Veteran is presumed sound at entrance into the military as to his bladder and the examiner must disregard any evidence suggesting the Veteran had any preexisting bladder disorder prior to military service.  
 
The examiner must review the claims file and this remand; consideration of such should be reflected in the addendum opinion report.  

The examiner is to provide the following opinions:

(i)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bladder disorder is caused by or initially manifested in service.
(ii)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's complaints documented in his service treatment records were manifestations of the current bladder disorder.

Facts and medical principles relied on to arrive at an opinion should be set forth.  


2.  Following the above indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim for service connection for a bladder disorder.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

